                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

ISRAEL ROSELL and ROBERTO
GONZALEZ, for themselves and on
behalf of those similarly situated,
                                               CASE NO.:
              Plaintiffs,

vs.

VMSB, LLC, d/b/a GIANNI’S and d/b/a
CASA CASUARINA, a Florida Limited
Liability Company

              Defendant.
                                     /

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs, ISRAEL ROSELL (“ROSELL”) and ROBERTO GONZALEZ

(“GONZALEZ”) (collectively “Plaintiffs”), for themselves and on behalf of those

similarly situated, through undersigned counsel, file this Complaint against Defendant,

VMSB, LLC, d/b/a GIANNI’S and d/b/a CASA CASUARINA, (“Defendant”) and state

as follows:

                            JURISDICTION AND VENUE

        1.    Jurisdiction in this Court is proper as this is a claim for unpaid wages under

the Fair Labor Standards Act, as amended (29 U.S.C. §201, et seq.) (“FLSA”) to obtain

declaratory relief, a judgment against Defendant as to liability, recover unpaid back wages,

an additional equal amount in liquidated damages, and to recover reasonable attorneys’ fees

and costs.

        2.     The jurisdiction of the Court over this controversy is based upon 29 U.S.C.

§216(b).
